Citation Nr: 1603604	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  00-12 380A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for a left eye disorder, to include blindness, following surgery at a VA facility in January 2000. 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service with the United Sates Army from April 1951 to March 1954.
      
These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2003 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  The Veteran appealed from that decision, and perfected his appeal to the Board on a July 2004 VA Form-9.  Since that time, the matter has been remanded by the Board four times for additional development, most recently in January 2015, but has now been returned to the Board for adjudication.

The Veteran testified before a Veterans Law Judge at a hearing held in White River Junction, Vermont, in September 2004.  That Veterans Law Judge is no longer with the Board, and the Veteran has a right to request another hearing before another Veterans Law Judge, a right he was made aware on via a letter sent to him in August 2013.  38 C.F.R. § 20.717.  The Veteran did not respond to the letter within 30 days and thus the Board presumes that the Veteran does not wish to seek an additional hearing.

In March 2015 the Court granted a Joint Motion for Remand (JMR) from the Veteran's representative and the VA Secretary, specifically regarding issues of entitlement to a 20 percent rating for a left thumb disability, and entitlement to total disability rating based on individual unemployability (TDIU).  In May 2015, the Board granted the sought 20 percent rating for the thumb, and remanded the matter of entitlement to TDIU.  The RO subsequently affected the grant of a 20 percent rating for the thumb in June 2015, and in October 2015 the RO granted entitlement to TDIU.  Accordingly, there remain no issues before the Board with relation to the March 2015 JMR.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  On January 4, 2000, the Veteran underwent left eye surgery, including the placement of an Ahmed valve, at a VA facility.

2.  No additional left eye disability related to the VA treatment that was proximately due to or the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing reasonable care.  


CONCLUSION OF LAW

Compensation for a left eye disorder, to include blindness, as a result of VA surgical treatment in January 2000, under 38 U.S.C. § 1151, is not warranted.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.361 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to Compensation under 38 U.S.C.A. § 1151 for a Left Eye Disorder

Left eye endstage traumatic glaucoma and aphakia have been service-connected, and are due to a traumatic cataract which occurred as a result of an in-service eye injury during a boxing match.  On January 4, 2000 the Veteran underwent surgery at a VA facility for the placement of an Ahmed valve in order to help reduce interocular pressure associated with glaucoma of the left eye.  Regrettably, with time the Veteran's left eye vision was reduced to the point of blindness, which he contends was the result of improper placement of the Ahmed valve.  It is on this basis that he now seeks entitlement to compensation under 38 U.S.C.A. § 1151 (West 2014).

Pursuant to 38 U.S.C.A. § 1151, compensation may be awarded for a qualifying additional disability or death in the same manner as if the additional disability or death were service connected.  In order to qualify for such compensation, the additional disability or death must not have been the result of the veteran's willful misconduct, and the disability must have been caused by hospital care, medical or surgical treatment, or examination provided under the laws administered by VA.  In order to constitute a qualifying additional disability or death, the proximate cause of the disability or death must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment, or examination, or (2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

To determine whether an additional disability was caused by medical treatment, VA compares the veteran's condition immediately before the beginning of such treatment to his condition thereafter.  To establish causation, the evidence must show that the treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  Disability that is due to the continuance or natural progress of the disease is not due to VA treatment unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(b), (c) (2015).

To establish that carelessness, negligence, lack of proper skills, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a veteran's additional disability or death, it must be shown that the medical treatment caused the additional disability or death, and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or that VA furnished the medical treatment without the veteran's informed consent.   

The Veteran has made numerous assertions regarding the January 2000 surgical treatment at issue.  Among them, he has repeatedly stated that he was given only light anaesthesia, and woke up on three separate occasions during the surgery.  During his September 2004 hearing, for example, he testified that on one such occasion he heard Dr. K - who was the attending physician - tell Dr. E "no, no, don't cut there, don't cut there.  I told you, don't cut there."  With regard to Dr. E, the Veteran has expressed concern because he had originally been told that Dr. K was to perform the surgery, and he had never met Dr. E, a resident physician.  In May 2007 the Veteran underwent a polygraph examination, and it was the "examiner's opinion that [the Veteran] told the truth to the relevant questions," including when indicating that the he had been told by another doctor that a tube was put in the wrong place, and that Dr. K agreed with this assessment.  The Veteran also truthfully reported hearing Dr. K tell Dr. E "no, no, don't cut there" during his surgery and truthfully reported his opinion that Dr. E made his left eye worse.

The Veteran is capable of reporting that he recalls waking during his surgery, and what events he recalls witnessing while undergoing surgery.  He does not, however, possess medical expertise and may not offer a medical opinion as to whether the surgery was performed properly.  The Board finds that the Veteran is in no way intentionally being deceptive, and his assertions are credible.  However, the Board is aware that perception while under the influence of general anesthesia can be limited or inaccurate, and further notes that there is no evidence in the operative report, the anesthesia report, or the nurse interoperative report of any abnormalities during the procedure.  Had the Veteran regained consciousness, one would expect this fact to be reflected in one, if not all three, healthcare provider reports.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).  See also Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (holding that silence in a medical record can be weighed against lay testimony if an alleged event would ordinarily have been recorded in the medical record being evaluated by the fact finder (citing Fed. R. Evid. 803(7)).  Thus, while credibly reported, the assertion that Dr. K stated "no, no, don't cut there" is of limited probative value.

With regard to the assertion that another doctor told the Veteran that an error had been made in the placement of the Ahmed valve, the Board notes that in a July 2004 clinical assessment it was observed that the Ahmed valve, which the Veteran has argued was improperly placed was "in good placement."  Furthermore, throughout the extensive treatment records during the decade and a half following his surgery, there are no clinical reports that describe faulty or improper placement of Ahmed valve, to include in both VA and private treatment records.  Here again, the lack of any such notation suggests that the Ahmed valve was not improperly placed.  Id.  While the Veteran may have been told as much, it is unclear how that conclusion was reached, and thus the third-party account from the Veteran is itself of limited probative value.

In order for VA to award compensation based on 38 U.S.C.A. § 1151, it is crucial that the evidence reflect an "additional disability," which was "caused by hospital care, medical or surgical treatment, or examination" by VA.  38 U.S.C.A. § 1151(a)(1).  The Veteran maintains that while his left eye vision was limited prior to January 2000, it became further limited following and as a result of VA's surgical intervention.  In July 2004, he stated that "[a]lthough the eye sight in [his] left eye was not perfect or ever normal, [he] did have some use of it.  After this surgery [he is] completely blind in this eye.  As for the tube, it is completely useless.  Another doctor told [him] the tube was put in the wrong place and even Dr. [K] said the tube was useless."  In spite of the Veteran's report, the Board finds that no additional disability resulted from VA treatment, including his January 2000 surgery, for the reasons described below.

VA regulation directs that "[t]o determine whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment . . . upon which the claim is based to the veteran's condition after such care, treatment, [or] services . . . has stopped."  Ophthalmological treatment records reflect a long history of ongoing ocular hypertension in the left eye, and as late as March 1996 there were no glaucomatous findings.  By December 1998, however, the Veteran began to present with angle recession glaucoma, and the left eye was aphakic and amblyopic.  At that time interocular pressure was "well controlled" with the use of eye drops.

 By November 1999, visual acuity in the left eye had been reduced to 20/400, and on preoperative consultation in December 2014, visual acuity was reduced to the point that the Veteran was able to count fingers on a hand at a distance of two to three feet, and interocular pressure was 33 mmHg.  He was on "a four drug regimen at this time without success," and the plan was "to proceed with a shunt with tube placement."  The Veteran was informed of the risks, including "bleeding, infection, increased [interocular pressure], loss of vision, [and the] need for further surgical procedure[s]."  He was to return the next day "to see Dr. [E], and set up a surgical time."  One week later, he met with both Dr. E and Dr. K, and reported decreasing vision in the left eye for greater than 20 years.

The surgery in question was performed on January 4, 2000, and one day later visual acuity in the left eye was limited to "hand motion," and interocular pressure had dropped to 6 mmHg.  By November 2000 visual acuity was unchanged, and although interocular pressure had increased to 23 mmHg, the Veteran reported that he had stopped using his prescribed medication in June.  Thereafter, ongoing treatment reports describe the Veteran as functionally monocular due to blindness in the left eye.  

In a December 2004 letter from a physician who had been treating the Veteran "intermittently over the past 20 years," left eye blindness was reported to be "[m]ore likely than not . . . related to ocular trauma to the left eye while in military service."  The physician recognized that there had been subsequent surgical intervention to attempt to address glaucoma in the left eye, but "current ocular status reveals a blind left eye with continuing uncontrolled glaucoma."

On VA examination in January 2014, visual acuity in the left eye was 5/200, though the examiner clarified that vision was limited to no more than light perception, and the Veteran was unable to recognize lettres at a distance of one foot or closer.  The examiner recognized that the Veteran's left eye disability had worsened since the time of his 2000 surgery, but went on to indicate that such worsening was "less likely than not" associated with "VA hospitalization, medical, or surgical treatment" including the January 4, 2000 eye surgery.  In arriving at this conclusion, he commented that only "[a]fter exhausting all medical therapies, and due to the poor control of the eye pressure, a glaucoma surgery was performed" by VA in January 2000.  While the surgery did initially improve eye pressure, pressure once again began to rise one to two months following the operation, and "the glaucoma again progressed along the natural course."  The examiner concluded that the "major cause of the additional disability of the left eye is attributable to the natural progression of the traumatic glaucoma," and that "[p]oor compliance with eye drops, as documented in the VA records, has also played an additional (but more minor) role in the additional visual loss."  (Parenthesis in original).

Following a physical examination in July 2014, a VA examiner opined that the Veteran had "not sustained additional disability to the left eye due to treatment performed on January 4, 2000."  The examiner echoed the January 2014 examiner's opinion, and stated that although there was a visual decline noted in the left eye subsequent to his surgery, it was "due to the advanced stage of his glaucoma, and expected perioperative pressure fluctuations."  Following a review of clinical visual fields testing, the examiner again stated that "visual field loss [was] consistent with advanced glaucoma pre-operative."

On remand by the Board, it was ordered that an examiner should comment on the Veteran's assertion that placement of the tube, or Ahmed valve, was incorrect.  Following a review of the complete claims file, an April 2015 examiner commented that he was "unable to reference the Veteran's allegation that he was told that such placement was done incorrectly;" this is consistent with the Board's review of the file.  The examiner commented that "[t]he tube was recorded as being in good position and functioning well in the post-operative period," and concluded that it is less likely than not that additional disability to the left eye was sustained as a result of treatment performed on January 4, 2000.  Rather, the decline in vision and increase in left eye disability "was the result of his advanced glaucoma."  The examiner noted that glaucoma was uncontrolled prior to surgical intervention, with interocular pressures in the 30s and that he had "already maximized medical therapy."  While unnecessary, the examiner went on to clarify that "there was no carelessness, negligence, lack of proper skill, or error in judgement indicated in the chart in the decision to perform surgery, performance of the surgical procedure or in the peri-operative care."

The Veteran's reports of reduced visual acuity following his January 2000 surgery are not only admissible, to the extent that he is capable of observing a worsening in eyesight, Layno v. Brown, 6 Vet. App. 465 (1994), but they are confirmed by treatment records showing that left eye vision continued to diminish to the point of blindness in the months and years after the operation.  However, assertions by the Veteran that the additional reduction in eyesight was caused by VA surgery or treatment are not probative, as this is a complex medical determination well beyond the scope of the Veteran's lay expertise.

Of great probative value are the opinions of VA examiners who physically examined the Veteran, and reviewed the claims file before determining that the Veteran did not have any additional disability which was due to, or associated with, VA treatment or surgical intervention.  The weight of these opinions is further bolstered by the examiners' consistent conclusion that evidence of decreased visual acuity and left eye blindness represented the natural and predictable course of glaucoma.  With regard to the assertion that the Ahmed valve was misplaced, even if true - and there is no evidence other than the Veteran's report of having been told as much - there still was no additional disability which resulted.

Without probative evidence identifying both additional disability of the left eye, and associating such disability with left eye surgery or VA treatment, the Board is left to find that there was no actual causation of an additional disability of the left eye.  Where the Board finds that there is no "actual causation," it is unnecessary to address the next step of proximate causation (i.e., negligence and reasonable foreseeability).  That is, because the evidence of record does not demonstrate additional left eye disability caused by VA treatment, examination, or surgery, the analysis need not advance to the question of proximate cause, including negligence and reasonable foreseeability.  Mangham v. Shinseki, 23 Vet. App. 284, 287-88 (2009); Loving v. Nicholson, 19 Vet. App. 96, 99-100 (2005).  See also 38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361(d).

Given the foregoing, the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  A notice letter was sent to the Veteran in December 2006.  The notice included descriptions of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Moreover, in a September 2004 hearing before a Veterans Law Judge, the issues on appeal were clarified and sources of potentially relevant additional evidence that the Veteran may submit in support of his claims, including VA treatment records and hospital operative reports, were discussed.  These actions satisfy the obligations imposed by 38 C.F.R. § 3.103.  See Bryant v Shinseki, 23 Vet. App. 488 (2010).

Although VA's duty to notify was satisfied subsequent to the initial adjudication of the issues on appeal, the issue was readjudicated, most recently, with the issuance of a supplemental statement of the case in June 2015, thus curing any timing defect.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

VA also has a duty to assist an appellant in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . or all [Social Security Administration] disability records must be sought - only those that are relevant to the veteran's claim").

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of private and VA treatment in addition to VA's July 2015 attempt to acquire records from the Social Security Administration (SSA).  All available pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board.  The duty to assist was further satisfied by VA examinations in January 2014, July 2014, and April 2015 over the course of which examiners conducted physical examinations of the Veteran, were provided the claims file for review, took down the Veteran's history, considered the available private medical evidence, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2015); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claims and no further notice or assistance is required.
	
Finally, this issue has been the subject of numerous Board remands for additional development, including in May 2006, December 2013, May 2014, and January 2015.  In each instance - other than in 2006 - the Board ordered that a VA examination either of the Veteran or the claims file, be conducted, and specified questions be addressed.  Over the course of the ensuing examinations, the RO and Appeals Management Center (AMC) complied with the orders, in particular with the most recent, 2015, examination.  The Board's May 2006 remand order related to affording proper VCAA notice - which was provided in December of that year.  Therefore, the Board finds that the RO and AMC substantially complied with all prior remand directives, and the Board has properly proceed with the foregoing decisions.  See Stegall v. West, 11Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).


ORDER

Entitlement to compensation under the provisions of 38 U.S.C. § 1151, for a left eye disorder to include blindness is denied.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


